Case 2:18-cv-02133-MWF-MRW Document 84 Filed 03/09/20 Page 1 of 2 Page ID #:1312



    1 Michael A. Bowse (SBN 189659)
       mbowse@bowselawgroup.com
    2 BOWSE LAW GROUP
      801 S. Figueroa St., 25th Floor
    3 Los Angeles, CA 90017
      Telephone/Fax: 213.344.4700
    4
      Attorney for Plaintiff
    5 ALPHA GRP, INC.
    6
    7
    8
                           UNITED STATES DISTRICT COURT
    9
                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11
      ALPHA GRP, INC. d/b/a RED BULL              Case No. 2:18-CV-02133-MWF-MRW
   12 GLOBAL RALLYCROSS, a Delaware
      Corporation,                                PLAINTIFF’S STATUS REPORT
   13                                             PURSUANT TO FEBRUARY 27
           Plaintiff,                             ORDER [DKT. NO. 83]
   14
      v.
   15
   16 SUBARU OF AMERICA, INC., a                  Action Filed:     March 14, 2018
      New Jersey Corporation
   17
                       Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                   PLAINTIFF’S STATUS REPORT PURSUANT TO FEB. 27 ORDER [DKT. 83]
Case 2:18-cv-02133-MWF-MRW Document 84 Filed 03/09/20 Page 2 of 2 Page ID #:1313



    1         TO THE HONORABLE COURT:
    2         Plaintiff Alpha GRP, Inc. submits this Status Report as directed by the Court’s
    3 February 27, 2020 Order on Plainitff’s Unopposed Ex Parte Application (Dkt. No.
    4 83). Prior to submitting this Status Report, counsel for plaintiff met and conferred
    5 with counsel for defendant Subaru of America, Inc. regarding the matters discussed
    6 herein.
    7         Colin Dyne, Plaintiff’s CEO and 30(b)(6) designee, was released from the
    8 hospital late last week, but is currently confined to bed and remains under constant
    9 medical care and supervision. Plaintiff anticipates that will remain the case for
   10 approximately 2 weeks. After that 2-week period, Plaintiff expects to receive a more
   11 definite timeline for Mr. Dyne’s recovery and ability to testify at deposition.
   12         Accordingly, Plaintiff requests that it be directed to submit another status
   13 report regarding these issues on March 23, at which point it expects to have sufficient
   14 information to allow it to substantively meet and confer with Subaru regarding
   15 scheduling.
   16         Respectfully submitted:
   17
   18
   19   DATED: March 9, 2020                      BOWSE LAW GROUP
   20
                                                   /s/ Michael A. Bowse
   21                                              Michael A. Bowse
   22                                             Attorney for Plaintiff
                                                  ALPHA GRP, INC.
   23
   24
   25
   26
   27
   28

                     PLAINTIFF’S STATUS REPORT PURSUANT TO FEB. 27 ORDER [DKT. 83]
